(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 KENNEDY, EXECUTRIX OF THE ESTATE OF KENNEDY,

 DECEASED v. PLAN ADMINISTRATOR FOR DUPONT 

     SAVINGS AND INVESTMENT PLAN ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR 

                  THE FIFTH CIRCUIT


    No. 07–636.     Argued October 7, 2008—Decided January 26, 2009 

The Employee Retirement Income Security Act of 1974 (ERISA), as
  relevant here, obligates administrators to manage ERISA plans “in
  accordance with the documents and instruments governing” them, 29
  U. S. C. §1104(a)(1)(D); requires covered pension benefit plans to
  “provide that benefits . . . may not be assigned or alienated,”
  §1056(d)(1); and exempts from this bar qualified domestic relations
  orders (QDROs), §1056(d)(3). The decedent, William Kennedy, par
  ticipated in his employer’s savings and investment plan (SIP), with
  power both to designate a beneficiary to receive the funds upon his
  death and to replace or revoke that designation as prescribed by the
  plan administrator. Under the terms of the plan, if there is no sur
  viving spouse or designated beneficiary at the time of death, distribu
  tion is made as directed by the estate’s executor or administrator.
  Upon their marriage, William designated Liv Kennedy his SIP bene
  ficiary and named no contingent beneficiary. Their subsequent di
  vorce decree divested Liv of her interest in the SIP benefits, but Wil
  liam did not execute a document removing Liv as the SIP beneficiary.
  On William’s death, petitioner Kari Kennedy, his daughter and the
  executrix of his Estate, asked for the SIP funds to be distributed to
  the Estate, but the plan administrator relied on William’s designa
  tion form and paid them to Liv. The Estate filed suit, alleging that
  Liv had waived her SIP benefits in the divorce and thus respondents,
  the employer and the SIP plan administrator (together, DuPont), had
  violated ERISA by paying her. As relevant here, the District Court
  entered summary judgment for the Estate, ordering DuPont to pay
  the benefits to the Estate. The Fifth Circuit reversed, holding that
2     KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV. 

                   AND INVESTMENT PLAN 

                          Syllabus 


    Liv’s waiver was an assignment or alienation of her interest to the
    Estate barred by §1056(d)(1).
Held:
    1. Because Liv did not attempt to direct her interest in the SIP
 benefits to the Estate or any other potential beneficiary, her waiver
 did not constitute an assignment or alienation rendered void under
 §1056(d)(1). Pp. 5–13.
       (a) Given the legal meaning of “assigned” and “alienated,” it is
 fair to say that Liv did not assign or alienate anything to William or
 to the Estate. The Fifth Circuit’s broad reading—that Liv’s waiver
 indirectly transferred her interest to the next possible beneficiary,
 here the Estate—is questionable. It would be odd to speak of an es
 tate as the transferee of its own decedent’s property or of the dece
 dent in his lifetime as his own transferee. It would also be strange
 under the Treasury Regulation that defines “assignment” and “alien
 ation.” Moreover, it is difficult to see how certain waivers not barred
 by the antialienation provision e.g., a surviving spouse’s ability to
 waive a survivor’s annuity or lump-sum payment, see Boggs v. Boggs,
 520 U. S. 833, 843; 29 U. S. C. §§1055(a), (b)(1)(C), (c)(2), would be
 permissible under the Fifth Circuit’s reading. These doubts, and ex
 ceptions calling the Fifth Circuit’s reading into question, point the
 Court toward the law of trusts that “serves as ERISA’s backdrop.”
 Beck v. PACE Int’l Union, 551 U. S. 96, 101. Section 1056(d)(1) is
 much like a spendthrift trust provision barring assignment or alien
 ation of a benefit, see Boggs, supra, at 852, and the cognate trust law
 is highly suggestive here. The general principle that a designated
 spendthrift beneficiary can disclaim his trust interest magnifies the
 improbability that a statute written with an eye on the old law would
 effectively force a beneficiary to take an interest willy-nilly. The
 Treasury reads its own regulation to mean that the antialienation
 provision is not violated by a beneficiary’s waiver “where the benefi
 ciary does not attempt to direct her interest in pension benefits to
 another person.” Brief for United States as Amicus Curiae 18. Being
 neither “plainly erroneous [n]or inconsistent with the regulation,” the
 Treasury Department’s interpretation is controlling. Auer v. Rob
 bins, 519 U. S. 452, 461. ERISA’s QDRO provisions shed no light on
 the validity of a waiver by a non-QDRO. Pp. 5–11.
       (b) DuPont’s additional reasons for saying that ERISA barred
 Liv’s waiver are unavailing. Pp. 11–13.
    2. Although Liv’s waiver was not nullified by §1056’s express
 terms, the plan administrator did its ERISA duty by paying the SIP
 benefits to Liv in conformity with the plan documents. ERISA pro
 vides no exception to the plan administrator’s duty to act in accor
 dance with plan documents. Thus, the Estate’s claim stands or falls
                     Cite as: 555 U. S. ____ (2009)                      3

                                Syllabus

  by “the terms of the plan,” 29 U. S. C. §1132(a)(1)(B), a straightfor
  ward rule that lets employers “ ‘establish a uniform administrative
  scheme, [with] a set of standard procedures to guide processing of
  claims and disbursement of benefits,’ ” Egelhoff v. Egelhoff, 532 U. S.
  141, 148. By giving a plan participant a clear set of instructions for
  making his own instructions clear, ERISA forecloses any justification
  for enquiries into expressions of intent, in favor of the virtues of ad
  hering to an uncomplicated rule. Less certain rules could force plan
  administrators to examine numerous external documents purporting
  to be waivers and draw them into litigation like this over those waiv
  ers’ meaning and enforceability. The guarantee of simplicity is not
  absolute, since a QDRO’s enforceability may require an administra
  tor to look for beneficiaries outside plan documents notwithstanding
  §1104(a)(1)(D). But an administrator enforcing a QDRO must be said
  to enforce plan documents, not ignore them, and a QDRO enquiry is
  relatively discrete, given its specific and objective criteria. These are
  good and sufficient reasons for holding the line, just as the Court did
  in holding that ERISA preempted state laws that could blur the
  bright-line requirement to follow plan documents in distributing
  benefits. See Boggs, supra, at 850, and Egelhoff, supra, at 143. What
  goes for inconsistent state law goes for a federal common law of
  waiver that might obscure a plan administrator’s duty to act “in ac
  cordance with the documents and instruments.” See Mertens v. Hew
  itt Associates, 508 U. S. 248, 259. This case points out the wisdom of
  protecting the plan documents rule. Under the SIP, Liv was Wil
  liam’s designated beneficiary. The plan provided a way to disclaim
  an interest in the SIP account, which Liv did not purport to follow.
  The plan administrator therefore did exactly what §1104(a)(1)(D) re
  quired and paid Liv the benefits. Pp. 13–18.
497 F. 3d 426, affirmed.

  SOUTER, J., delivered the opinion for a unanimous Court.
                        Cite as: 555 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–636
                                   _________________

  KARI E. KENNEDY, EXECUTRIX OF THE ESTATE OF 

    WILLIAM PATRICK KENNEDY, DECEASED, 

      PETITIONER v. PLAN ADMINISTRATOR 

       FOR DUPONT SAVINGS AND INVEST- 

               MENT PLAN ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                               [January 26, 2009] 


  JUSTICE SOUTER delivered the opinion of the Court.
  The Employee Retirement Income Security Act of 1974
(ERISA), 88 Stat. 829, 29 U. S. C. §1001 et seq., generally
obligates administrators to manage ERISA plans “in
accordance with the documents and instruments govern­
ing” them. §1104(a)(1)(D). At a more specific level, the
Act requires covered pension benefit plans to “provide that
benefits . . . under the plan may not be assigned or alien­
ated,” §1056(d)(1), but this bar does not apply to qualified
domestic relations orders (QDROs), §1056(d)(3). The
question here is whether the terms of the limitation on
assignment or alienation invalidated the act of a divorced
spouse, the designated beneficiary under her ex-husband’s
ERISA pension plan, who purported to waive her entitle­
ment by a federal common law waiver embodied in a
divorce decree that was not a QDRO. We hold that such a
waiver is not rendered invalid by the text of the antialien­
ation provision, but that the plan administrator properly
disregarded the waiver owing to its conflict with the des­
ignation made by the former husband in accordance with
2    KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV. 

                  AND INVESTMENT PLAN 

                    Opinion of the Court 


plan documents.
                               I
    The decedent, William Kennedy, worked for E. I. Du-
Pont de Nemours & Company and was a participant in its
savings and investment plan (SIP), with power both to
“designate any beneficiary or beneficiaries . . . to receive
all or part” of the funds upon his death, and to “replace or
revoke such designation.” App. 48. The plan requires
“[a]ll authorizations, designations and requests concerning
the Plan [to] be made by employees in the manner pre­
scribed by the [plan administrator],” id., at 52, and pro­
vides forms for designating or changing a beneficiary, id.,
at 34, 56–57. If at the time the participant dies “no sur­
viving spouse exists and no beneficiary designation is in
effect, distribution shall be made to, or in accordance with
the directions of, the executor or administrator of the
decedent’s estate.” Id., at 48.
    The SIP is an ERISA “ ‘employee pension benefit plan,’ ”
497 F. 3d 426, 427 (CA5 2007); 29 U. S. C. §1002(2), and
the parties do not dispute that the plan satisfies ERISA’s
antialienation provision, §1056(d)(1), which requires it to
“provide that benefits provided under the plan may not be
assigned or alienated.”1 The plan does, however, permit a
beneficiary to submit a “qualified disclaimer” of benefits as
defined under the Tax Code, see 26 U. S. C. §2518, which
has the effect of switching the beneficiary to an “alternate
. . . determined according to a valid beneficiary designa­
——————
   1 The plan states that “[e]xcept as provided by Section 401(a)(13) of

the [Internal Revenue] Code, no assignment of the rights or interests of
account holders under this Plan will be permitted or recognized, nor
shall such rights or interests be subject to attachment or other legal
processes for debts.” App. 50–51. Title 26 U. S. C. §401(a)(13)(A), in
language substantially tracking the text of §1056(d)(1), provides that
“[a] trust shall not constitute a qualified trust under this section unless
the plan of which such trust is a part provides that benefits provided
under the plan may not be assigned or alienated.”
                    Cite as: 555 U. S. ____ (2009)                   3

                         Opinion of the Court

tion made by the deceased.” Supp. Record 86–87 (Exh.
15).
   In 1971, William married Liv Kennedy, and, in 1974, he
signed a form designating her to take benefits under the
SIP, but naming no contingent beneficiary to take if she
disclaimed her interest. 497 F. 3d, at 427. William and
Liv divorced in 1994, subject to a decree that Liv “is . . .
divested of all right, title, interest, and claim in and to . . .
[a]ny and all sums . . . the proceeds [from], and any other
rights related to any . . . retirement plan, pension plan, or
like benefit program existing by reason of [William’s] past
or present or future employment.” App. to Pet. for Cert.
64–65. William did not, however, execute any documents
removing Liv as the SIP beneficiary, 497 F. 3d, at 428,
even though he did execute a new beneficiary-designation
form naming his daughter, Kari Kennedy, as the benefici­
ary under DuPont’s Pension and Retirement Plan, also
governed by ERISA.
   On William’s death in 2001, petitioner Kari Kennedy
was named executrix and asked DuPont to distribute the
SIP funds to William’s Estate. Ibid. DuPont, instead,
relied on William’s designation form and paid the balance
of some $400,000 to Liv. Ibid. The Estate then sued
respondents DuPont and the SIP plan administrator
(together, DuPont), claiming that the divorce decree
amounted to a waiver of the SIP benefits on Liv’s part,
and that DuPont had violated ERISA by paying the bene­
fits to William’s designee.2
——————
  2 The Estate now says that William’s beneficiary-designation form for
the Pension and Retirement Plan applied to the SIP as well, but the
form on its face applies only to DuPont’s “Pension and Retirement
Plan.” App. 62. In the District Court, in fact, the Estate stipulated
that William “never executed any forms or documents to remove or
replace Liv Kennedy as his sole beneficiary under either the SIP or [a
plan that merged into the SIP].” Id., at 28. In any event, the Estate
did not raise this argument in the Court of Appeals, and we will not
4    KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV. 

                  AND INVESTMENT PLAN 

                    Opinion of the Court 


   So far as it matters here, the District Court entered
summary judgment for the Estate, to which it ordered
DuPont to pay the value of the SIP benefits. The court
relied on Fifth Circuit precedent establishing that a bene­
ficiary can waive his rights to the proceeds of an ERISA
plan “ ‘provided that the waiver is explicit, voluntary, and
made in good faith.’ ” App. to Pet. for Cert. 38 (quoting
Manning v. Hayes, 212 F. 3d 866, 874 (CA5 2000)).
   The Fifth Circuit nonetheless reversed, distinguishing
prior decisions enforcing federal common law waivers of
ERISA benefits because they involved life-insurance poli­
cies, which are considered “ ‘welfare plan[s]’ ” under ERISA
and consequently free of the antialienation provision. 497
F. 3d, at 429. The Court of Appeals held that Liv’s waiver
constituted an assignment or alienation of her interest in
the SIP benefits to the Estate, and so could not be hon­
ored. Id., at 430. The court relied heavily on the ERISA
provision for bypassing the antialienation provision when
a marriage breaks up: under 29 U. S. C. §1056(d)(3),3 a
court order that satisfies certain statutory requirements is
known as a qualified domestic relations order, which is
exempt from the bar on assignment or alienation. Be­
cause the Kennedys’ divorce decree was not a QDRO, the
Fifth Circuit reasoned that it could not give effect to Liv’s
waiver incorporated in it, given that “ERISA provides a
specific mechanism—the QDRO—for addressing the
elimination of a spouse’s interest in plan benefits, but that
mechanism is not invoked.” 497 F. 3d, at 431.
   We granted certiorari to resolve a split among the
—————— 

address it in the first instance. See Taylor v. Freeland & Kronz, 503 

U. S. 638, 645–646 (1992).
  3 Section 1056(d)(3)(A) provides that the antialienation provision

“shall apply to the creation, assignment, or recognition of a right to any
benefit payable with respect to a participant pursuant to a domestic
relations order, except that paragraph (1) shall not apply if the order is
determined to be a qualified domestic relations order.”
                     Cite as: 555 U. S. ____ (2009)                   5

                         Opinion of the Court

Courts of Appeals and State Supreme Courts over a di­
vorced spouse’s ability to waive pension plan benefits
through a divorce decree not amounting to a QDRO.4 552
U. S. ___ (2008). We subsequently realized that this case
implicates the further split over whether a beneficiary’s
federal common law waiver of plan benefits is effective
where that waiver is inconsistent with plan documents,5
and after oral argument we invited supplemental briefing
on that latter issue, upon which the disposition of this case
ultimately turns. We now affirm, albeit on reasoning
different from the Fifth Circuit’s rationale.
                             II 

                             A

  By its terms, the antialienation provision, §1056(d)(1),
requires a plan to provide expressly that benefits be nei­
ther “assigned” nor “alienated,” the operative verbs having
histories of legal meaning: to “assign” is “[t]o transfer; as
to assign property, or some interest therein,” Black’s Law
Dictionary 152 (4th rev. ed. 1968), and to “alienate” is “[t]o
convey; to transfer the title to property,” id., at 96. We
think it fair to say that Liv did not assign or alienate
anything to William or to the Estate later standing in his
——————
   4 Compare Altobelli v. IBM Corp., 77 F. 3d 78 (CA4 1996) (federal

common law waiver in divorce decree does not conflict with antialiena­
tion provision); Fox Valley & Vicinity Constr. Workers Pension Fund v.
Brown, 897 F. 2d 275 (CA7 1990) (en banc) (same); Keen v. Weaver, 121
S. W. 3d 721 (Tex. 2003) (same), with McGowan v. NJR Serv. Corp.,
423 F. 3d 241 (CA3 2005) (federal common law waiver in divorce decree
barred by antialienation provision).
   5 Compare Altobelli, supra (federal common law waiver controls);

Mohamed v. Kerr, 53 F. 3d 911 (CA8 1995) (same); Brandon v. Travel
ers Ins. Co., 18 F. 3d 1321 (CA5 1994) (same); Fox Valley, 897 F. 2d 275
(same); Strong v. Omaha Constr. Industry Pension Plan, 270 Neb. 1,
701 N. W. 2d 320 (2005) (same); Keen, supra (same), with Metropolitan
Life Ins. Co. v. Marsh, 119 F. 3d 415 (CA6 1997) (plan documents
control); Krishna v. Colgate Palmolive Co., 7 F. 3d 11 (CA2 1993)
(same).
6   KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV. 

                 AND INVESTMENT PLAN 

                   Opinion of the Court 


shoes.
  The Fifth Circuit saw the waiver as an assignment or
alienation to the Estate, thinking that Liv’s waiver trans­
ferred the SIP benefits to whoever would be next in line;
without a designated contingent beneficiary, the Estate
would take them. The court found support in the applica­
ble Treasury Department regulation that defines “assign­
ment” and “alienation” to include
    “[a]ny direct or indirect arrangement (whether revo­
    cable or irrevocable) whereby a party acquires from a
    participant or beneficiary a right or interest enforce­
    able against the plan in, or to, all or any part of a plan
    benefit payment which is, or may become, payable to
    the participant or beneficiary.” 26 CFR §1.401(a)–
    13(c)(1)(ii) (2008).
See Boggs v. Boggs, 520 U. S. 833, 851–852 (1997) (relying
upon the regulation to interpret the meaning of “assign­
ment” and “alienation” in §1056(d)(1)).         The Circuit
treated Liv’s waiver as an “ ‘indirect arrangement’ ”
whereby the Estate gained an “ ‘interest enforceable
against the plan.’ ” 497 F. 3d, at 430.
   Casting the alienation net this far, though, raises ques­
tions that leave one in doubt. Although it is possible to
speak of the waiver as an “arrangement” having the indi­
rect effect of a transfer to the next possible beneficiary, it
would be odd usage to speak of an estate as the transferee
of its own decedent’s property, just as it would be to speak
of the decedent in his lifetime as his own transferee. And
treating the estate or even the ultimate estate beneficiary
as the assignee or transferee would be strange under the
terms of the regulation: it would be hard to say the estate
or future beneficiary “acquires” a right or interest when at
the time of the waiver there was no estate and the benefi­
ciary of a future estate might be anyone’s guess. If there
were a contingent beneficiary (or the participant made a
                 Cite as: 555 U. S. ____ (2009)           7

                     Opinion of the Court

subsequent designation) the estate would get no interest;
as for an estate beneficiary, the identity could ultimately
turn on the law of intestacy applied to facts as yet un­
known, or on the contents of the participant’s subsequent
will, or simply on the participant’s future exercise of (or
failure to invoke) the power to designate a new beneficiary
directly under the terms of the plan. Thus, if such a
waiver created an “arrangement” assigning or transferring
anything under the statute, the assignor would be blind­
folded, operating, at best, on the fringe of what “assign­
ment” or “alienation” normally suggests.
   The questionability of this broad reading is confirmed by
exceptions to it that are apparent right off the bat. Take
the case of a surviving spouse’s interest in pension bene­
fits, for example. Depending on the circumstances, a
surviving spouse has a right to a survivor’s annuity or to a
lump-sum payment on the death of the participant, unless
the spouse has waived the right and the participant has
eliminated the survivor annuity benefit or designated a
different beneficiary. See Boggs, supra, at 843; 29 U. S. C.
§§1055(a), (b)(1)(C), (c)(2). This waiver by a spouse is
plainly not barred by the antialienation provision. Like­
wise, DuPont concedes that a qualified disclaimer under
the Tax Code, which allows a party to refuse an interest in
property and thereby eliminate federal tax, would not
violate the antialienation provision. See Brief for Respon­
dents 21–23; 26 U. S. C. §2518. In each example, though,
we fail to see how these waivers would be permis-
sible under the Fifth Circuit’s reading of the statute and
regulation.
   Our doubts, and the exceptions that call the Fifth Cir­
cuit’s reading into question, point us toward authority we
have drawn on before, the law of trusts that “serves as
ERISA’s backdrop.” Beck v. PACE Int’l Union, 551 U. S.
96, 101 (2007). We explained before that §1056(d)(1) is
much like a spendthrift trust provision barring assign­
8    KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV. 

                  AND INVESTMENT PLAN 

                    Opinion of the Court 


ment or alienation of a benefit, see Boggs, supra, at 852,
and the cognate trust law is highly suggestive here. Al­
though the beneficiary of a spendthrift trust traditionally
lacked the means to transfer his beneficial interest to
anyone else, he did have the power to disclaim prior to
accepting it, so long as the disclaimer made no attempt to
direct the interest to a beneficiary in his stead. See 2
Restatement (Third) of Trusts §58(1), Comment c, p. 359
(2001) (“A designated beneficiary of a spendthrift trust is
not required to accept or retain an interest prescribed by
the terms of the trust. . . . On the other hand, a purported
disclaimer by which the beneficiary attempts to direct who
is to receive the interest is a precluded transfer”); E. Gris­
wold, Spendthrift Trusts §524, p. 603 (2d ed. 1947) (“The
American cases, though not entirely clear, generally take
the view that the interest under a spendthrift trust may
be disclaimed”); Roseberry v. Moncure, 245 Va. 436, 439,
429 S. E. 2d 4, 6 (1993) (“ ‘If a trust is created without
notice to the beneficiary or the beneficiary has not ac­
cepted the beneficial interest under the trust, he can
disclaim’ ” (quoting 1 A. Scott & W. Fratcher, Law of
Trusts §36.1, p. 389 (4th ed. 1987) (hereinafter Fratcher))).
   We do not mean that the whole law of spendthrift trusts
and disclaimers turns up in §1056(d)(1), but the general
principle that a designated spendthrift can disclaim his
trust interest magnifies the improbability that a statute
written with an eye on the old law would effectively force a
beneficiary to take an interest willy-nilly. Common sense
and common law both say that “[t]he law certainly is not
so absurd as to force a man to take an estate against his
will.” Townson v. Tickell, 3 Barn. & Ald. 31, 36, 106 Eng.
Rep. 575, 576–577 (K. B. 1819).6
——————
  6 DuPont argues that Liv’s waiver would have been an invalid dis­

claimer at common law because it was given for consideration in the
divorce settlement. But the authorities DuPont cites fail to support the
                     Cite as: 555 U. S. ____ (2009)                     9

                          Opinion of the Court

   The Treasury is certainly comfortable with the state of
the old law, for the way it reads its own regulation “no
party ‘acquires from’ a beneficiary a ‘right or interest
enforceable against the plan’ pursuant to a beneficiary’s
waiver of rights where the beneficiary does not attempt to
direct her interest in pension benefits to another person.”
Brief for United States as Amicus Curiae 18. And, being
neither “plainly erroneous [n]or inconsistent with the
regulation,” the Treasury Department’s interpretation of
its regulation is controlling. Auer v. Robbins, 519 U. S.
452, 461 (1997).7
——————
proposition that a beneficiary’s otherwise valid disclaimer was invalid
at common law because she received consideration. See Roseberry v.
Moncure, 245 Va., at 439, 429 S. E. 2d, at 6; Smith v. Bank of Del., 43
Del. Ch. 124, 126–127, 219 A. 2d 576, 577 (1966); Preminger v. Union
Bank & Trust Co., 54 Mich. App. 361, 368–369, 220 N. W. 2d 795, 798–
799 (1974); 4 Fratcher §337.1 (4th ed. 1989); 1 Restatement (Second) of
Trusts §36, Comment c (1957). It is true that the receipt of considera­
tion prevents a beneficiary from making a qualified disclaimer for gift
tax purposes, see 26 CFR §25.2518–2 (2008), and there is common law
authority for the proposition that a renunciation by a devisee is ineffec­
tive against existing creditors if “it is shown that those who would take
such property on renunciation had agreed to pay to the devisee some­
thing of value in consideration of such renunciation.” 6 W. Bowe & D.
Parker, Page on Law of Wills §49.5, p. 48 (2005); see also Schoonover v.
Osborne, 193 Iowa 474, 478–479, 187 N. W. 20, 22 (1922). But at
common law the receipt of consideration did not necessarily render a
disclaimer invalid. See Commerce Trust Co. v. Fast, 396 S. W. 2d 683,
686–687 (Mo. 1965); Central Nat. Bank v. Eells, 5 Ohio Misc. 187, 189–
192, 215 N. E. 2d 77, 80–81 (Ohio Prob. Ct. 1965); In re Wimperis
[1914] 1 Ch. 502, 508–510; see also In re Estate of Baird, 131 Wash. 2d
514, 519, n. 5, 933 P. 2d 1031, 1034, n. 5 (1997). In any event, our point
is not that Liv’s waiver was a valid disclaimer at common law: only that
reading the terms of 29 U. S. C. §1056(d)(1) to bar all non-QDRO
waivers is unsound in light of background common law principles.
   7 It is true that the Government’s position regarding the applicability

of the antialienation provision to a waiver has fluctuated. The Labor
Department previously took the position that “application of such a
federal common-law waiver rule to pension plans would conflict with
ERISA’s anti-alienation provision.” Brief for Secretary of Labor as
10   KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV.
                  AND INVESTMENT PLAN
                    Opinion of the Court

   The Fifth Circuit found “significant support” for its
contrary holding in the QDRO subsections, reasoning that
“[i]n the marital-dissolution context, the QDRO provisions
supply the sole exception to the anti-alienation provision,”
497 F. 3d, at 430, a point that echoes in DuPont’s argu­
ment here. But the negative implication of the QDRO
language is not that simple. If a QDRO provided a way for
a former spouse like Liv merely to waive benefits, this
would be powerful evidence that the antialienation provi­
sion was meant to deny any effect to a waiver within a
divorce decree but not a QDRO, else there would have
been no need for the QDRO exception. But this is not so,
and DuPont’s argument rests on a false premise. In fact, a
beneficiary seeking only to relinquish her right to benefits
cannot do this by a QDRO, for a QDRO by definition re­
quires that it be the “creat[ion] or recogni[tion of] the
existence of an alternate payee’s right to, or assign[ment]
to an alternate payee [of] the right to, receive all or a
portion of the benefits payable with respect to a partici­
pant under a plan.” 29 U. S. C. §1056(d)(3)(B)(i)(I). There
is no QDRO for a simple waiver; there must be some
succeeding designation of an alternate payee.8 Not being a
——————
Amicus Curiae 16 in Keen v. Weaver, No. 01–0447 (Tex. 2003). And it
likewise asserted that “waiver of pension benefits is generally imper­
missible under [§1056(d)(1)].” Brief for Secretary of Labor as Amicus
Curiae 5 in In re Estate of Egelhoff, No. 67626–7 (Wash. 2001). The
Labor Department has reconsidered that view and has now taken the
Treasury’s position. Brief for United States as Amicus Curiae 20, n. 6.
But “the change in interpretation alone presents no separate ground for
disregarding the [Treasury’s and the Labor] Department’s present
interpretation.” Long Island Care at Home, Ltd. v. Coke, 551 U. S. 158,
171 (2007). Nor does the fact that the interpretation is stated in a legal
brief make it unworthy of deference, as “[t]here is simply no reason to
suspect that the interpretation does not reflect the agency’s fair and
considered judgment on the matter in question.” Auer, 519 U. S., at
462.
   8 Even if one understands Liv’s waiver to have resulted somehow in

her interest reverting to William, he does not qualify as an “alternate
                     Cite as: 555 U. S. ____ (2009)                   11

                          Opinion of the Court

mechanism for simply renouncing a claim to benefits,
then, the QDRO provisions shed no light on whether a
beneficiary may waive by a non-QDRO.
  In sum, Liv did not attempt to direct her interest in the
SIP benefits to the Estate or any other potential benefici­
ary, and accordingly we think that the better view is that
her waiver did not constitute an assignment or alienation
rendered void under the terms of §1056(d)(1).
                             B
  DuPont has three other reasons for saying that Liv’s
waiver was barred by ERISA. They are unavailing.
  First, it argues that even if the waiver is not an assign­
ment or alienation barred under the terms of §1056(d)(1),
§1056(d)(3)(A) still prohibits it, in providing that
§1056(d)(1) “shall apply to the creation, assignment, or
recognition of a right to any benefit payable with respect
to a participant pursuant to a domestic relations order
[that is not a QDRO].” At the very least, DuPont reasons,
Liv’s waiver included a “recognition” of William’s rights
with respect to the SIP benefits. But DuPont overlooks
the point that when subsection (d)(3)(A) provides that the
bar to assignments or alienations extends to non-QDRO
domestic relations orders, it does nothing to expand the
scope of prohibited assignment and alienation under
subsection (d)(1). Whether Liv’s action is seen as a
waiver or as a domestic relations order that incorpor­
ated a waiver, subsection (d)(1) does not cover it and
§1056(d)(3)(A) does not independently bar it.
  Second, DuPont relies upon §1056(d)(3)(H)(iii)(II), pro­
viding that if a domestic relations order is not a QDRO,
——————
payee,” which is defined by statute as “any spouse, former spouse, child,
or other dependent of a participant who is recognized by a domestic
relations order as having a right to receive all, or a portion of, the
benefits payable under a plan with respect to such participant.” 29
U. S. C. §1056(d)(3)(K).
12   KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV.
                  AND INVESTMENT PLAN
                    Opinion of the Court

“the plan administrator shall pay the segregated amounts
(including any interest thereon) to the person or persons
who would have been entitled to such amounts if there
had been no order.” According to DuPont, because the
divorce decree was not a QDRO this provision calls for
paying benefits as if there had been no order. But DuPont
has wrenched this language out of its setting, reading
clause (iii) of subparagraph (H) as if there were no clause
(i):
     “During any period in which the issue of whether a
     domestic relations order is a qualified domestic rela­
     tions order is being determined . . . the plan adminis­
     trator shall separately account for the amounts (here­
     inafter in this subparagraph referred to as the
     ‘segregated amounts’) which would have been payable
     to the alternate payee during such period if the order
     had been determined to be a qualified domestic rela­
     tions order.” §1056(d)(3)(H)(i).
Thus it is clear that subparagraph (H) speaks of a domes­
tic relations order that distributes certain benefits (the
“segregated amounts”) to an alternate payee, when the
question for the plan administrator is whether the order is
effective as a QDRO. That is the circumstance in which,
for want of a QDRO, clause (iii) tells the plan administra­
tor not to pay the alternate, but to distribute the segre­
gated amounts as if there had been no order. Clause (iii)
does not, as DuPont suggests, state a general rule that a
non-QDRO domestic relations order is a nullity in any
proceeding that would affect the determination of a bene­
ficiary. And of course clause (iii) says nothing here at all;
the divorce decree names no alternate payee, and there
are consequently no “segregated amounts.”
   Third, DuPont claims that a plan cannot recognize a
waiver of benefits in a non-QDRO divorce decree because
ERISA preempts “any and all State laws insofar as they
                     Cite as: 555 U. S. ____ (2009)                   13

                          Opinion of the Court

may now or hereafter relate to any employee benefit plan,”
with “State law” being defined to include “decisions” or
“other State action having the effect of law.”9 §§1144(a),
(c)(1). DuPont says that Liv’s waiver, expressed in a state­
court decision and related to an employee benefit plan, is
thus preempted. But recognizing a waiver in a divorce
decree would not be giving effect to state law; the argu­
ment is that the waiver should be treated as a creature of
federal common law, in which case its setting in a state
divorce decree would be only happenstance. A court would
merely be applying federal law to a document that might
also have independent significance under state law. See,
e.g., Melton v. Melton, 324 F. 3d 941, 945–946 (CA7 2003);
Clift v. Clift, 210 F. 3d 268, 271–272 (CA5 2000); Lyman
Lumber Co. v. Hill, 877 F. 2d 692, 693–694 (CA8 1989).
                            III
  The waiver’s escape from inevitable nullity under the
express terms of the antialienation clause does not, how­
ever, control the decision of this case, and the question
remains whether the plan administrator was required to
honor Liv’s waiver with the consequence of distributing
the SIP balance to the Estate.10 We hold that it was not,
——————
  9 This preemption provision does not apply to QDROs.               See
§1144(b)(7).
  10 Despite our following answer to the question here, our conclusion

that §1056(d)(1) does not make a nullity of a waiver leaves open any
questions about a waiver’s effect in circumstances in which it is consis­
tent with plan documents. Nor do we express any view as to whether
the Estate could have brought an action in state or federal court
against Liv to obtain the benefits after they were distributed. Compare
Boggs v. Boggs, 520 U. S. 833, 853 (1997) (“If state law is not pre­
empted, the diversion of retirement benefits will occur regardless of
whether the interest in the pension plan is enforced against the plan or
the recipient of the pension benefit”), with Sweebe v. Sweebe, 474 Mich.
151, 156–159, 712 N. W. 2d 708, 712–713 (2006) (distinguishing Boggs
and holding that “while a plan administrator must pay benefits to the
named beneficiary as required by ERISA,” after the benefits are dis­
14   KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV.
                  AND INVESTMENT PLAN
                    Opinion of the Court

and that the plan administrator did its statutory ERISA
duty by paying the benefits to Liv in conformity with the
plan documents.
   ERISA requires “[e]very employee benefit plan [to] be
established and maintained pursuant to a written instru­
ment,” 29 U. S. C. §1102(a)(1), “specify[ing] the basis on
which payments are made to and from the plan,”
§1102(b)(4). The plan administrator is obliged to act “in
accordance with the documents and instruments govern­
ing the plan insofar as such documents and instruments
are consistent with the provisions of [Title I] and [Title IV]
of [ERISA],” §1104(a)(1)(D), and the Act provides no ex­
emption from this duty when it comes time to pay benefits.
On the contrary, §1132(a)(1)(B) (which the Estate happens
to invoke against DuPont here) reinforces the directive,
with its provision that a participant or beneficiary may
bring a cause of action “to recover benefits due to him
under the terms of his plan, to enforce his rights under the
terms of the plan, or to clarify his rights to future benefits
under the terms of the plan.”
   The Estate’s claim therefore stands or falls by “the
terms of the plan,” §1132(a)(1)(B), a straightforward rule
of hewing to the directives of the plan documents that lets
employers “ ‘establish a uniform administrative scheme,
[with] a set of standard procedures to guide processing of
claims and disbursement of benefits.’ ”11 Egelhoff v. Egel
——————
tributed “the consensual terms of a prior contractual agreement may
prevent the named beneficiary from retaining those proceeds”); Pardee
v. Pardee, 2005 OK CIV APP. 27, ¶¶20, 27, 112 P. 3d 308, 313–314,
315–316 (2004) (distinguishing Boggs and holding that ERISA did not
preempt enforcement of allocation of ERISA benefits in state-court
divorce decree as “the pension plan funds were no longer entitled to
ERISA protection once the plan funds were distributed”).
   11 We express no view regarding the ability of a participant or benefi­

ciary to bring a cause of action under 29 U. S. C. §1132(a)(1)(B) where
the terms of the plan fail to conform to the requirements of ERISA and
the party seeks to recover under the terms of the statute.
                 Cite as: 555 U. S. ____ (2009)          15

                     Opinion of the Court

hoff, 532 U. S. 141, 148 (2001) (quoting Fort Halifax Pack
ing Co. v. Coyne, 482 U. S. 1, 9 (1987)); see also Curtiss-
Wright Corp. v. Schoonejongen, 514 U. S. 73, 83 (1995)
(ERISA’s statutory scheme “is built around reliance on the
face of written plan documents”). The point is that by
giving a plan participant a clear set of instructions for
making his own instructions clear, ERISA forecloses any
justification for enquiries into nice expressions of intent,
in favor of the virtues of adhering to an uncomplicated
rule: “simple administration, avoid[ing] double liability,
and ensur[ing] that beneficiaries get what’s coming
quickly, without the folderol essential under less-certain
rules.” Fox Valley & Vicinity Const. Workers Pension
Fund v. Brown, 897 F. 2d 275, 283 (CA7 1990) (Easter­
brook, J., dissenting).
  And the cost of less certain rules would be too plain.
Plan administrators would be forced “to examine a multi­
tude of external documents that might purport to affect
the dispensation of benefits,” Altobelli v. IBM Corp., 77
F. 3d 78, 82–83 (CA4 1996) (Wilkinson, C. J., dissenting),
and be drawn into litigation like this over the meaning
and enforceability of purported waivers. The Estate’s
suggestion that a plan administrator could resolve these
sorts of disputes through interpleader actions merely
restates the problem with the Estate’s position: it would
destroy a plan administrator’s ability to look at the plan
documents and records conforming to them to get clear
distribution instructions, without going into court.
  The Estate of course is right that this guarantee of
simplicity is not absolute. The very enforceability of
QDROs means that sometimes a plan administrator must
look for the beneficiaries outside plan documents notwith­
standing §1104(a)(1)(D); §1056(d)(3)(J) provides that a
“person who is an alternate payee under a [QDRO] shall
be considered for purposes of any provision of [ERISA] a
beneficiary under the plan.” But this in effect means that
16   KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV.
                  AND INVESTMENT PLAN
                    Opinion of the Court

a plan administrator who enforces a QDRO must be said
to enforce plan documents, not ignore them. In any case, a
QDRO enquiry is relatively discrete, given the specific and
objective criteria for a domestic relations order that quali­
fies as a QDRO,12 see §§1056(d)(3)(C), (D), requirements
that amount to a statutory checklist working to “spare [an
administrator] from litigation-fomenting ambiguities,”
Metropolitan Life Ins. Co. v. Wheaton, 42 F. 3d 1080, 1084
(CA7 1994). This is a far cry from asking a plan adminis­
trator to figure out whether a claimed federal common law
waiver was knowing and voluntary, whether its language
addressed the particular benefits at issue, and so forth, on
into factually complex and subjective determinations. See,
e.g., Altobelli, supra, at 83 (Wilkinson, C. J., dissenting)
(“[W]aiver provisions are often sweeping in their terms,
leaving their precise effect on plan benefits unclear”);
Mohamed v. Kerr, 53 F. 3d 911, 915 (CA8 1995) (making
“fact-driven determination” that marriage termination
agreement constituted a valid waiver under federal com­
mon law).
   These are good and sufficient reasons for holding the
line, just as we have done in cases of state laws that might

——————
   12 To qualify as a QDRO, a divorce decree must “clearly specif[y]” the

name and last known mailing address of the participant and the name
and mailing address of each alternate payee covered by the order; the
amount or percentage of the participant’s benefits to be paid by the
plan to each such alternate payee or the manner in which such amount
or percentage is to be determined; the number of payments or period to
which the order applies; and each plan to which such order applies.
§1056(d)(3)(C). A domestic relations order cannot qualify as a QDRO if
it requires a plan to provide any type or form of benefit, or any option,
not otherwise provided under the plan; requires the plan to provide
increased benefits; or requires the payment of benefits to an alternate
payee that are required to be paid to another alternate payee under
another order previously determined to be a QDRO. §1056(d)(3)(D). A
plan is required to establish written procedures for determining
whether a domestic relations order is a QDRO. §1056(d)(3)(G)(ii).
                 Cite as: 555 U. S. ____ (2009)           17

                     Opinion of the Court

blur the bright-line requirement to follow plan documents
in distributing benefits. Two recent preemption cases are
instructive here. Boggs v. Boggs, 520 U. S. 833, held that
ERISA preempted a state law permitting the testamen­
tary transfer of a nonparticipant spouse’s community
property interest in undistributed pension plan benefits.
We rejected the entreaty to create “through case law . . . a
new class of persons for whom plan assets are to be held
and administered,” explaining that “[t]he statute is not
amenable to this sweeping extratextual extension.” Id., at
850. And in Egelhoff we held that ERISA preempted a
state law providing that the designation of a spouse as the
beneficiary of a nonprobate asset is revoked automatically
upon divorce. 532 U. S., at 143. We said the law was at
fault for standing in the way of making payments “simply
by identifying the beneficiary specified by the plan docu­
ments,” id., at 148, and thus for purporting to “undermine
the congressional goal of ‘minimiz[ing] the administrative
and financial burden[s]’ on plan administrators,” id., at
149–150 (quoting Ingersoll-Rand Co. v. McClendon, 498
U. S. 133, 142 (1990)); see Egelhoff, supra, at 147, n. 1
(identifying “the conflict between the plan documents
(which require making payments to the named benefici­
ary) and the statute (which requires making payments to
someone else)”).
   What goes for inconsistent state law goes for a federal
common law of waiver that might obscure a plan adminis­
trator’s duty to act “in accordance with the documents and
instruments.” See Mertens v. Hewitt Associates, 508 U. S.
248, 259 (1993) (“The authority of courts to develop a
‘federal common law’ under ERISA . . . is not the authority
to revise the text of the statute”). And this case does as
well as any other in pointing out the wisdom of protecting
the plan documents rule. Under the terms of the SIP Liv
was William’s designated beneficiary. The plan provided
an easy way for William to change the designation, but for
18   KENNEDY v. PLAN ADMINISTRATOR FOR DUPONT SAV.
                  AND INVESTMENT PLAN
                    Opinion of the Court

whatever reason he did not. The plan provided a way to
disclaim an interest in the SIP account, but Liv did not
purport to follow it.13 The plan administrator therefore
did exactly what §1104(a)(1)(D) required: “the documents
control, and those name [the ex-wife].” McMillan v.
Parrott, 913 F. 2d 310, 312 (CA6 1990).
  It is no answer, as the Estate argues, that William’s
beneficiary-designation form should not control because it
is not one of the “documents and instruments governing
the plan” under §1104(a)(1)(D) and was not treated as a
plan document by the plan administrator. That is beside
the point. It is uncontested that the SIP and the summary
plan description are “documents and instruments govern­
ing the plan.” See Curtiss-Wright Corp., 514 U. S., at 84
(explaining that 29 U. S. C. §§1024(b)(2) and (b)(4) require
a plan administrator to make available the “governing
plan documents”). Those documents provide that the plan
administrator will pay benefits to a participant’s desig­
nated beneficiary, with designations and changes to be
made in a particular way. William’s designation of Liv as
his beneficiary was made in the way required; Liv’s waiver
was not.14
                          IV
  Although Liv’s waiver was not rendered a nullity by the
terms of §1056, the plan administrator properly distrib­
——————
  13 The  Estate does not contend that Liv’s waiver was a valid dis­
claimer under the terms of the plan. We do not address a situation in
which the plan documents provide no means for a beneficiary to re­
nounce an interest in benefits.
  14 The Estate also contends that requiring a plan administrator to

distribute benefits in conformity with plan documents will allow a
beneficiary who murders a participant to obtain benefits under the
terms of the plan. The “slayer” case is not before us, and we do not
address it. See Egelhoff v. Egelhoff, 532 U. S. 141, 152 (2001) (declining
to decide whether ERISA preempts state statutes forbidding a murder­
ing heir from receiving property as a result of the killing).
                 Cite as: 555 U. S. ____ (2009)          19

                     Opinion of the Court

uted the SIP benefits to Liv in accordance with the plan
documents. The judgment of the Court of Appeals is
affirmed on the latter ground.
                                          It is so ordered.